Citation Nr: 1427358	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

3.  Entitlement to an effective date earlier than October 4, 2012, for the award of service connection for bilateral hearing loss.

4.  Entitlement to an effective date earlier than October 4, 2012, for the award of service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to a total disability rating based on individual unemployability.

REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1971.

This case comes to the Board of Veterans' Appeals (Board) from August 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2013, the Veteran testified during a Board hearing at the RO.

The issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and to TDIU are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A September 2006 rating decision denied service connection for hypertension.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.

2.  The evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.  

3.  VA received the Veteran's original claims for service connection for bilateral hearing loss and tinnitus on October 4, 2012.

4.  The Veteran's bilateral hearing loss has been manifested by no worse than level V hearing acuity in the right ear and level V hearing acuity in the left ear.

5.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since the September 2006 rating decision to reopen the previously denied claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an effective date earlier than October 4, 2012, for the awards of service connection for bilateral hearing loss and tinnitus are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2013).

4.  The criteria for a rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).

5.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran's claims for earlier effective dates and higher disability ratings arise from an appeal of the initial rating and effective date following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in January 2013 to determine the nature and severity of bilateral hearing loss disability.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision on the claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for hypertension was originally denied in a September 2006 rating decision.  At that time, the Veteran claimed that his hypertension was secondary to service-connected diabetes mellitus.  The claim was denied because there was no evidence of the disability in service or within one year thereafter or evidence linking the disability to service-connected diabetes mellitus.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The pertinent evidence received since the September 2006 denial includes the Veteran's testimony that his psychiatrist has told him that his hypertension could have been caused by his PTSD.  Service connection for PTSD and major depression has been granted subsequent to the September 2006 rating decision.

Presuming the credibility of the new evidence, the record indicates that the Veteran's hypertension may have been caused or aggravated by a now service-connected psychiatric disability.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2) (2013). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

The RO assigned an effective date of October 4, 2012, for the awards of service connection for bilateral hearing loss and tinnitus.

Although the Veteran perfected an appeal for earlier effective dates for the awards of service connection for his disabilities, he has not put forth any specific argument.

VA received the Veteran's original claims for service connection for bilateral hearing loss and tinnitus on October 4, 2012.  There is no correspondence received prior to that date which indicates an intent to apply for VA benefits for either disability.  Thus, October 4, 2012, is the proper effective date for the awards of service connection for bilateral hearing loss and tinnitus, as that is the date of the claim for benefits, which was received more than one year following separation from service.

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that October 4, 2012, is the appropriate effective date for the awards of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claims for any earlier effective date, the claims must be denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.


Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated 20 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013). 

Ratings for hearing loss disability are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity (as measured by the results of controlled speech discrimination tests), together with the average hearing threshold level (as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second).  To rate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  Hearing tests are to be conducted without hearing aids, and the results of the testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85 (2013).

The rating criteria also provide for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2013).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

In addition to dictating objective test results, a VA audiologist's final report must fully describe the functional effects caused by the Veteran's hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

At a January 2013 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 30, 50, 75, and 70 in the right ear and 25, 50, 75, and 70 in the left at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 56 in the right ear and 55 in the left ear.  Maryland CNC speech recognition score was 72 percent in each ear.  The examiner indicated that the Veteran's bilateral hearing loss impacted his ordinary conditions of daily life in that he had difficulty following conversations and hearing the television. 

Applying the criteria for rating hearing loss to the findings of the above VA audiometric evaluation results in designation of no worse than Level V hearing acuity in the right ear and no worse than Level V hearing acuity in the left ear based on application of the reported findings to Table VI.  Those findings warrant a 20 rating under Table VII.  Audiological evaluations do not show puretone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  

The Board has considered the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he has not put forth any specific argument, the VA examiner noted his difficulty following conversations and hearing the television.

The Board in no way discounts the difficulties the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluation of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Accordingly, the Board finds that an initial rating in excess of 20 percent for bilateral hearing loss is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran's tinnitus is rated 10 percent under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2013).  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 (2013); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006)..  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for each ear, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additional Considerations

The Board must also determine whether the schedular ratings are inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  The Veteran has been assigned the maximum rating for the tinnitus under the schedular criteria, and the evidence does not show that his tinnitus is extraordinary such that the assigned rating is not adequate.  Ratings in excess of that assigned are available for certain manifestations of the hearing loss disability, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Although he has reported difficulty following conversations and hearing the television, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to maintain employment.  There is also no indication that hearing loss has resulted in frequent periods of hospitalization.  As the rating schedule is adequate to rate the disabilities, the Board finds that referral for extra-schedular consideration is not in order.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened.  To that extent only, the appeal is granted.

An effective date earlier than October 4, 2012, for the award of service connection for bilateral hearing loss is denied.

An effective date earlier than October 4, 2012, for the award of service connection for tinnitus is denied.

An initial rating in excess of 20 percent for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.




REMAND

The Board finds that further development is needed on the reopened claim for service connection for hypertension, to include as secondary to service-connected disability, and the claim for TDIU.  

The Veteran claims that his hypertension was caused or aggravated by service-connected PTSD.  He testified that his psychiatrist has indicated such a link.  While an actual opinion is not of record, the testimony still indicates a link between his hypertension and service-connected PTSD and major depression.  Thus, the Veteran's should be scheduled for a VA examiner to obtain an opinion on the matter.

Prior to requesting the opinion, any outstanding medical records should be obtained.  The record contains VA treatment notes through December 2012.  Thus, any treatment notes since that time should be obtained.

As the remand of the above claim could affect the claim for TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Also, a claim for a rating in excess of 50 percent for PTSD and depression has been raised by the record but has not been adjudicated.  As that claim could affect the claim for a TDIU, the Board also finds that those claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, that claim for increased rating should be adjudicated prior to the Board's adjudication of the claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the raised issue of entitlement to a rating in excess of 50 percent for PTSD with depression.

2.  Request that the Veteran provide the necessary information and authorization to obtain records from the private physician who told him that hypertension was related to his service-connected mental disorder.  If proper authorization is received, request those records.

3.  Obtain any VA treatment records since December 2012.

4.  Schedule the Veteran for a VA examination with a medical doctor to determine whether hypertension has been caused or aggravated by a service-connected mental disorder.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that hypertension was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected mental disorder.  The examiner should also provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected mental disorder.  The examiner should consider the Veteran's report that a psychiatrist had told him that his PTSD could have caused hypertension.  The examiner should provide a complete rationale for all opinions and conclusions.  The examiner should also provide an opinion as to whether it is at least as likely as not that the service-connected disabilities (psychiatric disability, diabetes mellitus, bilateral upper and lower peripheral neuropathy, and erectile dysfunction) make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


